Citation Nr: 1444185	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  09-09 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an asbestos-related lung disorder.


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1972 to October 1975. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in part, denied the Veteran service-connection claim for asbestosis.  The Veteran disagreed with the RO's determination, and perfected an appeal as to that issue.

In September 2011 and February 2012, the Board remanded the Veteran's claim for additional evidentiary development.  After such was achieved, the Appeals Management Center (AMC) readjudicated the claim in an October 2012 Supplemental Statement of the Case (SSOC).  

In a June 2013 decision, the Board denied the Veteran's claim of entitlement to service connection for an asbestos-related lung disorder.  The Veteran appealed the claim to the Court of Appeals for Veterans Claims (Court).  In July 2014, the parties issued a Joint Motion for Remand (JMR), vacating the June 2013 Board decision, and remanding for additional action in accordance with the JMR.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that a claimants seeks benefits for disabilities as they perceive them based upon particular symptoms, not based upon a particular medical term causing the perceived disability.  Id. at 4.  The requirement to liberally construe a claim, and the recognition that claimants generally are not competent to provide opinions as to diagnoses that require medical training, compel the Secretary to view and develop a claim for benefits based on the reported symptoms and not just a particular, unconfirmed "diagnosis."  Here, however, the Board has limited its review to lung disorder related to asbestos exposure.  The Veteran has been previously denied entitlement to service connection for a restrictive lung disorder due to sarcoidosis and entitlement to service connection for sarcoidosis.  In his March 2009 substantive appeal, the Veteran specifically noted that he was not appealing his claim to reopen a claim of entitlement to service connection to sarcoidosis.

The Board notes that the Veteran executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in September 2009 appointing Disabled American Veterans (DAV) as his representative.  However, he later withdrew his representative.  He specifically informed VA that he will be representing himself in correspondence dated in February 2011.  The VA subsequently sent the Veteran a letter in April 2011 asking him to indicate whether he wished to secure representation in his matter before the Board, to which the Veteran did not reply.  While DAV submitted a written brief on the Veteran's behalf in March 2013, the record does not show that the Veteran reappointed this organization as his representative.  Thus, the Board will assume that the Veteran wishes to proceed unrepresented in the adjudication of his asbestosis claim currently on appeal.

In an April 2013 statement, the Veteran indicated he wished to withdraw claims of entitlement to service connection for shingles, sarcoidosis and a skin disorder associated with sarcoidosis.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from an asbestos-related lung disorder, claimed as asbestosis, as a result of his exposure to asbestos in-service and post-service.  The Veteran reports that he was exposed to asbestos in service due to his work with vehicle brakes, and was exposed to asbestos post-service through his employment with a railroad company.

In May 1995, the Veteran sought treatment for shortness of breath and productive cough.  A July 1995 treatment record reveals the Veteran provided a history of being healthy until April 1995, at which time he experienced progressive shortness of breath, decreased energy, and cough.  Initially, in May 1995, he was assessed with pneumonia and started on prescription medication, with instructions to return for a follow-up chest x-ray.  In June 1995, the Veteran returned with no improvement in symptoms and with a similar chest x-ray.  Work up revealed bilateral infiltrates, bilateral hilar adenopathy, mediastinal adenopathy and bronchoscopy showed chronic inflammation changes.  

A June 1995 chest CT with contrast revealed adenopathy with interstitial disease in a pattern most consistent with sarcoidosis. Other considerations would include lymphangitic tumors.  He underwent an open lung biopsy to rule out possible sarcoid, which would cause interstitial lung disease with adenopathy.  The lung biopsy revealed sarcoidosis.  The Veteran was started on steroid medication, which caused a remission in his symptoms.

One of the Veteran's treating VA physicians noted in July 1995, that he had an -"interesting" pulmonary background because he was in a car accident 5 years prior and had a left chest tube, and his mother had proven Lupus.  His pulmonary function tests showed a restrictive pulmonary function curve.

In January 1996, a chest x-ray revealed sarcoidosis and a new air space disease, likely pneumonia.  

An October 1996 private treatment record from Environmental Toxicology Consultants completed by Dr. M.S. noted the Veteran had a history of exposure to asbestos, a medical history of sarcoidosis, and that he was a lifelong nonsmoker.  The only treatment records provided to Dr. M.S. for B-reader evaluation were chest X-rays studies completed in December 1995.  The physician noted parenchymal changes consistent with asbestos-related pneumoconiosis.  Small irregular opacities of significant profusion were identified bilaterally in the right middle and both lower lung zones.  Dr. M.S. also noted that sarcoidosis may result in costophrenic angle obliteration.  It was felt that additional physical examination or physiological testing would be helpful in the clinical evaluation of asbestosis, assuming other causes of interstitial and pleural lung changes are eliminated from the differential diagnosis.  Dr. M.S. observed that roughly half of patients with sarcoidosis in the U.S. present with pulmonary infiltrates.  Based on the information available, he opined that the Veteran's condition "may be asbestos-related."  The diagnosis of asbestosis is based upon the elimination of other possible causes of interstitial pulmonary disease.  Dr. M.S. noted that the Veteran's "occupational exposure history, latency, and chest x-ray findings satisfy the criteria for definite asbestosis."  It was noted that radiographic examination may be complicated by the changes associated with chronic cigarette smoking, but the Veteran reported that he was a nonsmoker.  The physician suggested that, in the absence of a setting of characteristic clinical findings, a histological diagnosis may be helpful to distinguish between asbestosis and sarcoidosis.  Specifically, it was noted that a chest CT is more sensitive than a standard chest x-ray and would be helpful to better delineate the suggestive pleural and parenchymal findings.

During a June 1997 RO hearing, the Veteran testified that physicians had told him that his sarcoidosis was due to his asbestos exposure.

A February 1998 private treatment record from Dr. M.A.S. included a chest x-ray, which the physician interpreted to be consistent with the Veteran's known diagnosis of sarcoidosis.  During treatment the Veteran reported a history of asbestos-related lung disease, which Dr. M.A.S. recorded as "has been said to have asbestos lung disease."  Dr. M.A.S. then diagnosed sarcoidosis, and history of asbestos exposure and possible asbestos lung disease.

In August 2006, the Veteran was afforded a VA examination.  He reported he had a positive screening for asbestosis, but the examiner noted that he could not find a document for asbestosis.  The examiner diagnosed sarcoidosis, and noted that there was no relationship between the Veteran's in-service asbestos exposure and sarcoidosis.

In March 2009, the Veteran provided part of a private treatment record from Dr. C.L.J. from July 2001.  The Veteran was reviewed for "evaluation of asbestosis."  He reported his history of asbestos exposure through his railroad service only.  The Veteran reported increased shortness of breath over a 20-year period, with occasional cough.  He also reported his right lung biopsy with sarcoidosis diagnosis.  He reported he was a lifetime nonsmoker, and he denied other significant industrial exposure.  Pulmonary function testing showed fairly significant restrictive defect.  A chest x-ray, read by the B-reader, showed parenchymal changes consistent with asbestos related pneumoconiosis and pleural thickening on the right side.  Based on Veteran's history of asbestos exposure and his abnormal x-ray and pulmonary function, Dr. C.L.J. felt within a reasonable degree of medical certainty that he has asbestosis related lung disease.  Dr. C.L.J. noted the Veteran had only a history of sarcoidosis.

In September 2010, the Veteran returned to establish care with the VA.  In contrast to earlier records wherein he denied a history of smoking, he reported a prior history of smoking a pack per day for 15-years use until quitting in 1998.  The Veteran was treated for substance abuse in 2010, and reported smoking marijuana two to three times a week.  He also reported some cocaine use, although there is no indication of the method of consumption.  

In November 2011, the Veteran was afforded a VA examination.  He claimed that he suffered from asbestos-related lung disease from exposure to asbestos during service and during his employment with the railroad.  The examiner noted that a high resolution CT to evaluate interstitial lung disease did not show evidence of interstitial lung disease.  There was a calcified granuloma or parenchymal calcification in the right lung base.  Chest x-ray showed healed rib fractures with no evidence of pleural thickening or pleural calcifications.  High resolution CT was reviewed by radiologist and there were no findings consistent with asbestosis lung disease. The examiner found that there is "no objective evidence of asbestosis or asbestos lung disease at this time.  Imaging findings are not consistent with asbestos lung disease or asbestosis."

In May 2012, the Veteran was afforded a VA respiratory examination.  A VA physician was asked to review the claims file and determine whether the Veteran suffered from an asbestos-related lung disorder.  The Veteran reported a history of smoking 1/2 pack per day for 11 years before he quit in the 1990s.  The examiner noted that VA treatment records included a 1995 workup which revealed bilateral infiltrates, bilateral hilar adenopathy, mediastinal adenopathy and a bronchoscopy which showed chronic inflammation changes.  A transbronchial biopsy was nondiagnostic.  An open lung biopsy was performed to rule out sarcoidosis, as such condition could cause interstitial lung disease and adenopathy.  The lung biopsy showed sarcoidosis.  

The examiner found that the Veteran did not have asbestosis or an asbestos-related lung disease, noting that the high resolution CT scan did not support a diagnosis of asbestosis and he had a lung-biopsy diagnosis of sarcoidosis.  Additionally, most of his symptoms were "explained based on sarcoidosis."  The examiner elaborated that calcifications noted on his high resolution CT scan most likely were caused by healing granulomas due to sarcoidosis.  There is no mention of pleural plaques on his CT scan.  A "high resolution CT scan is a much more detailed test than a plan chest x-ray and his more sensitive...hence, a chest x-ray read by a B reader radiologist is really not necessary."  The examiner found that the Veteran has sarcoidosis, which is not likely related to service.  The examiner cited information on sarcoidosis, which was noted to have an unknown etiology.  

The July 2014 JMR noted that in February 2012 the Board remanded the claim and directed that "[a]ll pertinent symptomatology and findings should be reported in detail. All indicated tests and studies must be performed, to include DLCO testing, and appropriate x-ray studies to be reviewed by a designated "B reader" radiologist [i.e., one certified by examination to read and grade asbestos films].  A copy of the "B reader's" report must be included in the claims file."  The remand additionally directed that the examiner address the significance, if any, of "the Veteran's 'calcified granuloma or parenchymal calcification in the right lung base' shown upon high resolution computed tomography testing administered in April 2011.  Additionally, please comment on the prior diagnoses of asbestos-related lung disease currently of record, to include the June 5, 2001 private treatment report of Dr. C.L."  

The May 2012 VA examination did not include a chest x-ray read by a B reader, and the examiner did not address the April 2011 "calcified granuloma or parenchymal calcification in the right lung base," the July 2001 diagnosis of an asbestos-related lung disorder by Dr. C.L., or the October 1996 diagnosis of asbestosis by Dr. M.A.S.  

In the June 2013 decision, the Board addressed the lack of chest X-rays reviewed by a certified B-reader.  The Board noted the evidence suggested that a CT scan is more appropriate in this case.  The October 1996 private examiner noted that a CT scan would be more sensitive than chest X-rays for the purposes of evaluating the Veteran's pulmonary condition.  Similarly, the May 2012 VA examiner observed that CT scans were much more detailed diagnostic testing than chest X-rays and that a chest X-ray read by a B-reader was not necessary in this case.

The Board, however, did not address the May 2012 VA examiner's failure to address the directive that the examiner address the significance of diagnoses in the record of asbestos-related lung disorders.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Veterans Appeals (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, on remand, the Veteran should be afforded an additional VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA respiratory examination, conducted by a pulmonologist, to determine the nature and etiology of any found asbestos-related lung disorder.  The examiner should review the virtual record and a copy of this REMAND in conjunction with the examination. 

All pertinent symptomatology and findings should be reported in detail.  All indicated tests and studies must be performed, to include DLCO testing, and appropriate radiographic studies (if it is determined an x-ray is most appropriate it must be reviewed by a designated "B reader" radiologist [i.e., one certified by examination to read and grade asbestos films] and a copy of the "B reader's" report must be included in the claims file.)

The examiner should elicit a complete pulmonary history from the Veteran, to include his reported asbestos exposure, his smoking history, and any substance-abuse history which may impact his pulmonary functioning.

For the purposes of this opinion, the examiner should assume that the Veteran was in fact exposed to asbestos in service, as he so describes, as well as after service in performance of duties while working with a railroad company.  

After reviewing the Veteran's entire claims folder, to include all VA and private medical opinions of record, and upon examination of the Veteran, the VA examiner should answer the following:

a) Does the Veteran currently have (or has he had at any time since August 2007) asbestosis or asbestos-related lung disease? 

If not, please discuss the significance, if any, of the Veteran's "calcified granuloma or parenchymal calcification in the right lung base" shown upon high resolution computed tomography testing administered in April 2011.  Additionally, please comment on the prior diagnoses of asbestos-related lung disease currently of record, to include the June 5, 2001 private treatment report of Dr. C.L., and the October 1996 diagnosis of asbestosis by Dr. M.A.S. 

b) If the Veteran has a lung disorder other than asbestosis or asbestos-related lung disease, to include parenchymal lung disease, is it as likely as not (50 percent or more probability) that such disability was caused by, or related to the Veteran's exposure to asbestos in service?

c) If the Veteran does have asbestosis or asbestos-related lung disease, is it as likely as not (50 percent or more probability) that such disability was caused by, or is otherwise related to exposure to asbestos in service?

Clear rationales for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, readjudicate the Veteran's service-connection claim.  If the claim is denied, in whole or in part, provide the Veteran with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



